Order filed January 5, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00993-CV
                                    ____________

            In The Interest of K.P.C., K.M.C., and K.S.C., Children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04317J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination case.

      The notice of appeal was filed December 20, 2017. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s
record was due within 10 days after the notice of appeal was filed. See Tex. R. App.
P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Monica Grassmuck and Alexandra McDaniel, the court reporters,
to file the record in this appeal on or before January 16, 2018. If they do not timely
file the record as ordered, the court will issue an order requiring them to appear at a
hearing to show cause why the record has not been timely filed and why they should
not be held in contempt of court for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM